AOZ45B {Rcvi l li'l ()) Judgmem in a Criininal Cas€

 

 

 

 

 

 

_Sheer l ___
UNITED STA.TES DisTRiCT CoURT
Western District of Washington
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
TRAVlS Pl-llLLlPS Case Nuinber: 2:lSCR00121RAJ-OO]
USM Nurnber: 49064-036
Nancy Tenney
Defendant’s Attorney
THE DEFENDANT:

pleaded guilty to count(s) l of the lnforrnation
l:l pleaded nolo contendere to count(s)

 

which was accepted by the court.
|:l was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 U.S.C. §§ 84l(a)(l), Conspiracy to Distribute Controlled Substances 05/’02/20l7 l

841(b)(i)(o), and 846

The defendant is sentenced as provided in pages 2 through 7 of thisjudgment. The sentence is imposed pursuant to
the Sentencing Reforin Act of l 984.

l:| The defendant has been found not guilty on count(s)

 

|:l Count(s) |:l is |:l are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States_ attorney for this district within _30 days of any change of name, residence,
or rnai|ing address until all fines, restitution, costs, and special assessments imposed by this Judgment are _fully paid. lfordered to pay
restitution, the defendant must notify the court and United States Attorney of material cha@ in economic circumstances

/.~ ,-.-_'\
thomas l,‘ ¢/5 "7¢`\-~

 

Assi`stant Uniled States Attomey

'5;\ M" ,Q(“’ iq m

dément

    

 

 

. image U
The l-lonorable Richard A. Jones
United States District Judge

 

Nai'ne nd Title ofjudge __
A=iLI\M.m*\ l 9 4 2.»¢ z?,
Date l

A()Z¢l$B (Revi l 1/16) judgment in a Crimina| Case
__ _Shect 2 j lmpri`simient

DEFEN DANT: TRAVIS PHILLIPS
CASE NUMBER: 2: l SCROOl ZlRAJ-O()l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
Ll § mon-lb ‘>
\2/ The court makes the following recommendations to the Bureau of Prisons:
plo<'.emae’f “‘“" FC; -§l“`”"" °\”‘" W z‘\ d\&hr' -i'¢l '¢¢W*:~(! 84 W‘" 06 v M
Pc\rl,`e; pat l-iOf'\ m ibid id 9

|:| The defendant is remanded to the custody of the United States Marshal.

Judginent 9 Page 2 of‘l

|:| The defendant shall surrender to the United States l\/Iarshal for this district:
[:l at |:l a.rn. l:| p.m. on

 

l:| as notified by the United States l\/larshal.
ij The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:] before 2 p.rn. on
|:l as notified by the United States l\/larshal.
ij as notified by the Probation or Pretrial Services Office. mut- ¢;4;.\_¢~ \, c_r

 

gun march IS'/ <§Ul’“)

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of thisjudginent.
UNlTED STATES l\/IARSHAL
By

 

DEPUTY UN]TED STATES MARSHAL

AOZ¢%J'B

(Rev. l 1!16) Jiidgment in a Criinina| Case
Sheci 3 j Supervi`scd Relcase

 

 

Judgrncnt - Page 3 of'i'

DEFEN DANT: TRAVIS PHILLIPS
CASENUMBER: Z:ISCROOlZlRAJ-OOI

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

7.

\.|f eU\/‘$
MANDATORY CONDITIONS

You must not commit another federal, state or local crime

You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test Within l5 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:|
l:l

l:|

l:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse (check g`¢ipp.'icabi'e)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence

Of restitution (c!icck yrapplr`ccibi'e)

You must cooperate in the collection of DNA as directed by the probation ofticer. (chect Jappiicabi'e)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.

§ 20901, et seq_) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense (checky"appli‘cabte)

You must participate in an approved program for domestic violence (r:heck yapplrmb!e)

You must com ly with the standard conditions that have been adopted by this court as well as with any additional
conditions on t e attached pages

A0245B (Rcvl l li'l 6) .Iudgmcnt i`n a Cri`minal Case
Sheel 3A f Supervised llelease
Judgment j Pagc 4 01`7

DEFENDANT: TRAVIS PHILLIPS
CASENUMBER: 2:18CR00]2]RA.l-001

STANI)ARD CONDITIONS OF SUPERVISION

As part ofyour supervised release, you must comply with the following standard conditions of supervision These _
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep inforined, report to the court about, and bring about improvements

in your conduct and condition

l. You must report to the probation office in the federal_judicial district where you are authorized to reside within 72 hours
of your release from im risoninent, unless the probation officer instructs you to report to a different probation office or
within a different time rame.

2. After initially reporting to the probation offiee, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to chan e where ou live or anything about your
living arrangements such as the peo le you live with), you must notify the pro ation of leer at least 10 days before the
change lf notifying t e probation of icer in advance is not ossible due to unanticipated circumstances you must notify
the probation officer within 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to_visit you at any ti_rne at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full t_ime (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lf you do not have full»time employment you must try to find full-time employment, unless
the probation officer excuses you from doing_so. lf you plan to change where you work or anythin about your work
(such as your position or your job res onsibilities), you must notify t e probation officer at least l days before the
change lf notifying the probation of icer at least l0 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours

lO. You must not own, possess, or have access to a firearm, ammunition, destructive dev.ice,. or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

l lt You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court

12. lf the probation officer detenn_ines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instructionl The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Oft`ice Use Only

A U.S. probation officer_has instructed_n_ie on the conditions specified by the court and has provided me with a written copy
of thisjudgment containing these conditions For further information regarding these conditions, see Ovei'v.i'ew ofProbatt`on

and Supe)'vi'seci’ Release Condi'ri`ons, available at www.uscourts.gov.

Defendant’s Signature Date

 

 

AOZ¢§B (Rev, ll/ié) .ludgment in a Cri`mina| Case
Sheel 3[) j Siggervised Release
.ludgmenl a Page 5 of7

DEFENDANT: TRAVIS PHILLIPS
CASENUl\/IBER: 2:l8CROOl21RAJ-001

SPECIAL CONDITIONS OF SUPERVISION

l. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the
probation office for treatment of narcotic addiction, drug dependency, or substance abuse, which may
include testing to determine if defendant has reverted to the use of drugs or alcohol The defendant shall
also abstain from the use of alcohol and/or other intoxicants during the term of supervision Defendant
must Contribute towards the cost of any programs, to the extent defendant is financially able to do so, as
determined by the U.S. Probation Officer. ln addition to urinalysis testing that may be a part of a formal
drug treatment program, the defendant shall submit up to eight (8) urinalysis tests per month.

2. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. § lO30(e)(l)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation ofa condition of supervision Failure to submit to a search may be grounds for revocation. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this

condition.

3. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U.S. Probation Officer.

4. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant‘s federal income tax

returns.

 

A0245l3 (Rcv. l l."lo) Judgmcnt iri a Criminai Case

 

 

Sheet 5 _ Criminal Mone_tiny Penalties
_ Judgment - Page 6 of7
DEFEN DANT: TRAVIS PHILLIPS
CASENUMBER: 2:18CROOIZIRA.l-00l
CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
Assessment JVTA Assessment* Fine Restitution

TOTALS $ 100 N/A Waived N/A

l:l The determination of restitution is deferred until . An Amended.]ndgmeni‘ in n Crimi'rial Ccise (AO 245(.`)

will be entered after such determination

E The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

Ifthe defendant makes a partial payment1 each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 13 U.S.C. § 3664(i), all nonfederal

victims must be paid before the United States is paid.

 

 

Name of Payee Total Loss"‘ Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

 

|:l Restitution amount ordered pursuant to plea agreement $

 

l:l The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before
the fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g)_

:i The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:l the interest requirement is waived for the l:l fine i:l restitution
l:l the interest requirement for the [:l fine l:i restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, according|y, the imposition
ofa fine is waived.

* Justice for Victiins of Trafficking Act of20]5, Pub. L. No. ll4-22.
** Findings for the total amount of losses are required under Chapters l09A, l lO, l lOA, and l 13A of Title 18 for

offenses committed on or after September l3, l994, but before April 23, 1996.

AOZ4SB (Rev l 1!16) iudginent in a Crirninal Case
Shcct 6 j Schcdiiic of Pavments

 

 

 

 

 

 

ludginent _ Page 7 ot"i'

DEFENDANT: TRAVIS PHILLIPS
CASE NU_MBER: 2:l8CR00121RA.I-00]

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment ofthe total criminal monetary penalties is due as follows:

PAYMENT lS DUE ll\/ll\/lEDlATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court1 700 Stewart Street_, Seattle, WA 98101.

During the period ofimprisonment, no less than 25% oftheir inmate gross monthly income or S25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% ofthe defendants gross
monthly household income to commence 30 days aher release from imprisonment.

l:| During the period of probation in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgmentl

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise ifthis judgment imposes imprisonment, payment ofcriminal monetary
penalties is due during the period of imprisonment A|| criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lnmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the C|erk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on thel Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:l .loint and Several

Defendant and Co-Defendant Names and Case Numbers overriding denman mimber), Total Amount_. Joint and Several
Amount, and corresponding payee, if appropriate

l:| The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

|3/ The defendant shall forfeit the defendant’s interest in the following property to the United States:
Sce prc,|‘.m‘.n¢n err,lc' cf forfech .

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) JVTA Assessinent, (8) penalties, and (9) costs, including cost of prosecution and court costs.

